DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 16-18 and 21-27 in the reply filed on July 7, 2022 is acknowledged. Applicant’s notation in the response that the claims of group I were improperly labelled is correct and the group does indeed contain previously-omitted claims 21-27.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 21, 22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (WO 2012/110996 A2) further in view of Swift (EP 0862060 A2).
Regarding claim 16, Rosenberg discloses a method for controlling an electrosurgical generator (generator 104, comprising: generating electrosurgical energy (see [0027]), sensing a voltage waveform and a current waveform of the generated electrosurgical energy (via the sensors 802 and 808 with 808 for voltage sensing and 802 for current sensing), processing the sensed voltage waveform and the sensed current waveform to determine a Root Mean Square (RMS) voltage, an RMS current, an average power, and a real part of an impedance (See [0047] providing for true RMS for voltage and current values, RF power and the real part of an impedance), and controlling the electrosurgical energy based on at least one of the RMS current, the RMS voltage, the average power, and the real part of the impedance (see at least [0050] describing the control).
While Rosenberg provides for signal processing in [0047], Rosenberg fails to provide for the claimed plurality of averaging filters. Swift discloses an exemplary manner of providing an RMS converted as in Rosenberg. Switch provides for samples to be input into a converter with the converter including a filter therein (132) with the filter including IIR and FIR type filters (see col. 8; 6-20). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have used an RMS converter as in Swift for each of the RMS voltage and current convertors in Rosenberg to provide for a known manner in providing the disclosed conversion set forth in Rosenberg. Swift displays that its filters would be an obvious consideration to one in the art and with a reasonable expectation of success to provide for the requisite RMS processing in Rosenberg. 
	Regarding claim 17, Rosenberg further provides that the processing the voltage waveform and the current waveform includes: multiplying the voltage waveform and the current waveform to obtain a power waveform (see [0047] with the disclosed multiplier). In view of the combination with Swift in the rejection of claim 16 above, the RMS conversion would include squaring the sensed voltage waveform and squaring the sensed current waveform (via 130 as in figure 6 of Swift), averaging the squared voltage waveform, averaging the squared current waveform, averaging the power waveform to obtain the average power, calculating the RMS voltage based on the average voltage waveform, calculating the RMS current based on the average current waveform, and calculating the real part of the impedance based on the average power and the RMS current (via the combined functionality of Rosenberg and Swift per the rejection of claim 16 to provide for the RMS conversion of both the voltage and current waveforms).
Regarding claim 18, Rosenberg, in view of the combination in the rejection of claim 16 above, further provides that the step of controlling the electrosurgical energy includes: generating a control signal based on a difference between the real part of the impedance and a desired real part of the impedance and controlling the generated electrosurgical energy based on the control signal (see [0052] discussing the control based on the skin resistance which is the real part of the measured impedance).
Regarding claim 21, Rosenberg, in view of the combination above, further provides for the step of sampling the sensed voltage waveform and the sensed current waveform to obtain a predetermined number of samples of each of the sensed voltage waveform and the sensed current waveform (see [0047] providing for the A/D converters to monitor the signals of the voltage and current waveform with such obtaining some number of samples during the monitoring).
	Regarding claim 22, Rosenberg further provides that the predetermined number of samples corresponds to an integer multiple of a RF frequency of the voltage waveform and the current waveform (the sampling discussed in the rejection of claim 21 above with its some number of samples would correspond in some manner to an integer of a RF frequency).
Regarding claim 24, in view of the combination in the rejection of claim 16 above, the plurality of averaging filters would be identical to each other. 
Regarding claim 25, in view of the combination in the rejection of claim 16 above, Swift provides that the plurality of averaging filters are low pass filters.
Regarding claim 26, in view of the combination in the rejection of claim 16 above, the Examiner is of the position that synchronously operating the plurality of averaging filters over the same predetermined number of samples of each of the voltage waveform and the current waveform would have been an obvious consideration to one of ordinary skill given that such presents one of a known number of manners of processing signals in the prior art. Absent some criticality or unexpected results associated with such operation, the Examiner believes that one of ordinary skill would appreciate the such operation would, again, being one of a known number of ways of accomplishing the signal processing and that such could be accomplished with a reasonable expectation of success. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (WO 2012/110996 A2) in view of Swift (EP 0862060 A1), as applied to claim 16 above and further in view of Moul (EP 2680016 A2).
Regarding claim 23, while the combination in the rejection of claim 16 above provides for the averaging filters, neither Rosenberg nor Swift provide for any of the manner set forth in the group of the claim. Moul provides for a similar manner of processing voltage and current signals that use CIC, HR and FIR filters (see paragraph [0059]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized one of the variety of filters in Moul in place of the averaging filters per Swift to provide for a known alternative manner of processing current and voltage signals in medical feedback systems. Moul readily provides that such filters are equally capable of the claimed filtering, and one of ordinary skill would recognize that such can be accomplished with a reasonable expectation of success.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (WO 2012/110996 A2) in view of Swift (EP 0862060 A1), as applied to claim 20 above and further in view of Edwards et al. (US Pat. No. 5,722,975).
Regarding claim 27, Rosenberg fails to provide for the claimed calculating step. Swift fails to cure this deficiency. Edwards discloses an exemplary manner of determining phase information in an electrosurgical device where the system utilizes an average power (see average power discussion in col. 6) by a product of the RMS voltage and the RMS current. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize such a phase calculation as in Edwards with the operation of Rosenberg to provide for feedback and monitoring of phase shift. Such would allow for controlling the outputted voltage and power during the claimed method to ensure safe and proper operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794